Citation Nr: 0509471	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  99-00 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for a back 
disability. 






ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from August 1953 to March 
1954.

The case comes before the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
veteran's previously denied claims for service connection for 
a back disorder and for an acquired psychiatric disorder.  

In May 2000, the Board remanded the case to the RO for ensure 
due process of law.  The case was returned to the Board and 
in July 2002, the Board ordered further development in the 
veteran's case.  Subsequently, the case was sent to the 
Board's Evidence Development Unit (EDU), to undertake the 
requested development.  See 38 C.F.R. § 19.9(a)(2) (2002).  
However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2), 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  And, in October 
2003, the Board remanded the case to the RO for initial 
consideration of the evidence obtained by the EDU and for any 
development that had yet to be accomplished.  VAOPGCPREC 1-
03.  The case was transferred to the Appeals Management 
Center (AMC) in Washington, DC for development.  The case now 
is before the Board for further appellate consideration.

As previously indicated, the veteran had previously perfected 
the issue of entitlement to service connection for an 
acquired psychiatric disorder.  However, in a January 2005 
rating decision, the RO granted the veteran's claim for 
service connection for major depressive disorder, and awarded 
a 30 percent disability evaluation dating back to the claim 
filed by the veteran in September 1998.  As the January 2005 
award constitutes a full grant of the benefits sought, the 
only issue before the Board is as set forth in the title page 
of this decision.  See generally Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).

The issue of service connection for a back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  A March 1955 rating decision denied entitlement to 
service connection a back disorder.  The veteran was notified 
of this decision and of his appellate rights that same month.  
The appellant did not file a timely appeal with respect to 
this issue, and this decision is final.   

3.  The evidence associated with the claims file since the 
March 1955 rating decision concerning the issue of service 
connection for a back disorder, has not been previously 
considered and is so significant that it must be considered 
in order to decide fairly the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The unappealed March 1955 rating decision, which denied 
the claim of service connection for a back disability, is 
final.  38 U.S.C.A.§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2004).

2.  The evidence received since the March 1955 rating 
decision that relates to the issue of service connection for 
a back disability is new and material and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of the claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  Under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Second, 
if VA determines that the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  In order for evidence 
to be sufficient to reopen a previously disallowed claim, it 
must be both new and material.  If the evidence is not 
material, the inquiry ends and the claim cannot be reopened.  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant regarding claims to 
reopen.  38 C.F.R. §§ 3.156(a), 3.159(c).  However, the 
regulatory provisions affecting the adjudication of claims to 
reopen a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  Because the veteran's 
request to reopen the previously denied claim for service 
connection for a back disorder was received prior to that 
date (in July 1998), those regulatory provisions do not 
apply.

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

The Board is granting the appellant's claim to reopen the 
previously denied claim for entitlement to service connection 
for a back disability.  No additional evidence is required to 
make a determination as to this issue, and, hence, any 
failure to comply with VCAA requirements as to this issue 
would not be prejudicial to the veteran.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In a March 1955 rating decision, the veteran's claim seeking 
entitlement to service connection for back disability was 
denied.  The veteran was informed of the decision and of his 
appellate rights via a VA letter dated in March 1955.  The 
veteran did not file a timely appeal with respect to this 
issue.  The March 1955 rating decision, this being the last 
prior denial, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2004).

In the March 1955 rating decision, the veteran's claim 
seeking entitlement to service connection for a back 
condition was denied because there was no current back 
pathology found, and the veteran's service medical records 
were negative for any treatment for and diagnosis of a back 
condition.  It was noted that while the veteran complained of 
low back pain, the medical evidence of record did not relate 
a back disability to service.    

The relevant evidence received since the March 1955 rating 
decision includes a VA medical examination conducted in 
December 1976, in which the examining physician found no 
evidence of a back strain or back pathology.  The spine was 
found to have normal contour and shape.  In addition, the 
examiner found no abnormal findings in the veteran's 
extremities, no limitation of motion, and no crepitation of 
the veteran's spine.

The veteran submitted a lay statement from Ida M. A., dated 
in September 1998 that indicated that the veteran had no back 
problems prior to his entry into service and had back 
problems after he returned from service.

VA medical records dated between June 1998 and July 1998 are 
included in the file, but offer no medical opinions linking 
the veteran's back disorder to his active service.  Computed 
tomography (CT) findings included degenerative changes in the 
L4-5 intervertebral disc, with disc space narrowing, anterior 
minimal posterior spondylosis and probable concentric bulging 
disc with central canal stenosis.  

A letter from Steven P. Doheny, M.D., dated in April 2001 is 
also included in the claims file.  In the April 2001 letter 
Dr. Doheny, indicated that the veteran reported hurting his 
back in service, but gave no other opinion concerning the 
origin of the veteran's current back problems.    

Evidence from the Emerald Cost Pain Physicians was also 
submitted.  Records dated in September 2002 document the 
treatment the veteran has received for his back pain, but 
offer no etiology opinion linking the veteran's back disorder 
to his service.  

An April 2003 letter from Dr. Doheny is also included in the 
claims folder.  In the letter Dr. Doheny indicated that the 
veteran appeared to have suffered a back injury in service, 
but offered no opinion to support his contention.

A VA outpatient report dated in May 2003 is included in the 
file. The report does not offer a medical opinion linking the 
veteran's back pain to his active service.  The relevant 
diagnosis was lumbar radiculopathy.  

In December 2003, the RO received records from Emerald Cost 
Pain Physicians dated between April 2001 and June 2001. These 
records continue to document the treatment the veteran has 
received for his back pain, but do not offer medical opinions 
relating his current back disorder to his active service. 

The veteran also submitted numerous lay statements dated in 
July 2004.  These statements indicate the veteran had no back 
problems prior to his entry into service.  

Upon a review of the evidence, the Board finds that the 
evidence received after the March 1955 rating decision is new 
evidence inasmuch as it was not previously of record.  As 
well, the Board finds that the evidence submitted is material 
in that it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The veteran 
has submitted evidence that establishes that his currently 
diagnosed back disorder may be related to his military 
service.  

Based on the foregoing, the Board concludes that the 
additional evidence received since the final denial of 
service connection for a back disability in March 1955 is new 
and material, as contemplated by the pertinent law and 
regulations.  As such, this additional evidence serves as a 
basis to reopen the veteran's claim for service connection 
for a back disability.  See 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  

Since the claim of service connection for a back disability 
is reopened, the Board must address the merits of the 
appellant's claim.  Before proceeding to a decision on the 
merits, it is the Board's opinion that further development is 
necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  Hence, this claim will be remanded for 
the purpose of obtaining a medical determination concerning 
the etiology of the appellant's current disorder.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a back 
disorder.  To this extent, the appeal is granted.


REMAND

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue of 
entitlement to service connection for a back disorder.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).  The Board notes that 
the VA last examined the veteran's back in December 1976.  VA 
has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
Therefore, the Board finds that a thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment (the complete claims 
folder) should be accomplished.  See Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Based upon the evidentiary record in the instant 
case, as discussed above, and in light of the applicable 
provisions of the VCAA, it is the Board's opinion that such 
an examination should be afforded the veteran before an 
appellate decision on the merits of his claim.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his claimed 
back disorder since March 1955, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Additionally, the RO should 
request that the veteran provide 
information as to the dates of any 
treatment for his back disability at any 
VA Medical Center since May 2003.  Copies 
of the medical records (not already in 
the claims folder) from all sources 
should be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, the 
RO should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2004).  The RO should also request or 
tell the veteran to provide any evidence 
in his possession that pertains to his 
claim.  Furthermore, the veteran should 
be specifically informed as to what 
portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2.  After the development described above 
has been completed, the veteran should be 
afforded a VA examination, performed by 
an appropriate specialist, to evaluate 
the nature, severity, and etiology of the 
claimed back disorder.  If the examiner 
finds no such disorder, the examiner 
should so indicate.  The RO must make the 
claims file available to the examiner.  
The claims folder must be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner 
should indicate in the examination report 
that the claims file was reviewed.  All 
necessary tests and studies should be 
conducted.  The examiner should review 
all of the veteran's in-service and post-
service medical records and history, 
including but not limited to the December 
1976 VA medical examination, the medical 
records from Emerald Coast Pain 
Physicians, and the letters from Dr. 
Doheny.  Following an examination of the 
veteran and a review of his medical 
records and history, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
current back disorder became manifest 
during active service or to a compensable 
degree within a one year period of his 
discharge from active service, is related 
to any in-service incident or injury, or 
otherwise related to his active service.  
The VA specialist should also render an 
opinion as to whether it is at least as 
likely as not that the back disorder is 
related to any post-service event(s) or 
diseases including the aging process.  If 
the etiology of the disorder is 
attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that the 
VA specialist reconcile any contradictory 
evidence regarding the etiology of the 
veteran's back disorder.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

3.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should adjudicate the appellant's claim 
for entitlement to service connection for 
a back disorder.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


